Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Currently, preliminarily amended claims 1-141 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
Three information disclosure statements submitted on 02/27/2020 ("02-27-20 IDS"), 08/20/2020 ("08-20-20 IDS") and 10/27/2021 ("10-27-21 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 02-27-20 IDS, 08-20-20 IDS and 10-27-21 IDS are being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
LIGHT EMITTING DEVICE HAVING THERMALLY ACTIVATED DELAYED FLUORSCENT (TADF) COMPOUND 

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite for three reasons:
	First, a limitation of "the first organic layer is a layer containing a phosphorescent transition metal complex and a low molecular compound satisfying at least one requirement selected from the group consisting of Requirement (I) and Requirement (II) and containing no transition metal" is amenable to more than one claim construction.  The limitation in which either Requirement (I) or Requirement (II) is selected can be read as follows:  
		1) the first organic layer is a layer containing a phosphorescent transition metal complex and a low molecular compound satisfying Requirement (I);
		2) the first organic layer is a layer containing a phosphorescent transition metal complex and a low molecular compound satisfying Requirement (I) and containing no transition metal;
		3) the first organic layer is a layer containing a phosphorescent transition metal complex and a low molecular compound satisfying Requirement (II);
		4) the first organic layer is a layer containing a phosphorescent transition metal complex and a low molecular compound satisfying Requirement (II) and containing no transition metal.

	Claims 2-14 are indefinite, because they depend from the indefinite claim 1. 
	
Claim Rejections - 35 USC § 1022  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication no. WO 2015/186539 A1 to Anryu et al. ("WIPO Anryu") (cited in the 02-27-20 IDS).
WIPO Anryu is a WIPO publication of PCT/JP2015/064766 (PCT Anryu), which entered U.S. national stage.  PG Pub No. US 2017/0194584 A1 to Anryu et al. (US Anryu) is a U.S. publication of the U.S. national stage entry of PCT Anryu. Since the US Anryu is in the same family of patent documents as WIPO Anryu, the US Anryu has been relied as an English translation of WIPO Anryu.  Please note that corresponding paragraphs ("para") cited below are from the US Anryu. 

	
Regarding independent claim 1, WIPO Anryu teaches a light emitting device having an anode, a cathode, a first organic layer disposed between the anode and the cathode, and a second organic layer disposed between the anode and the cathode (para [0008] - "A light emitting device comprising an anode, a cathode, a first organic layer disposed between the anode and the cathode and a second organic layer disposed between the anode and the first organic layer..."), wherein
	the first organic layer is a layer containing a phosphorescent transition metal complex (para [0123] - "The phosphorescent compound used for formation of the first organic layer is preferably a phosphorescent compound represented by the formula (1)."; para [0124] - "The phosphorescent compound represented by the formula (I) is constituted of a central metal M...") and a low molecular compound Host Material (para [0190] - "The first organic layer is preferably a layer formed by using a composition comprising one or more phosphorescent compounds and a host material..."; para [0194] - "The host material is classified into low molecular weight compounds and polymer compounds.") satisfying Requirement (II) and containing no transition metal (Formula H-103 does not contain a transition metal.),
	the second organic layer is a layer containing a cross-linked body of a polymer compound containing a constitutional unit having a crosslinking group (para [0010] - "the second organic layer is a layer comprising one or more phosphorescent compounds and a crosslinked body of a crosslinkable material."; para [0337] discloses

    PNG
    media_image2.png
    150
    265
    media_image2.png
    Greyscale

	, and the energy level of the lowest triplet excited state of the polymer is 2.30 eV or more (Chemical Formula 89 of (3-1) in para [0337] is identical to the Chemical Formula 57 of (2-1) disclosed by the Applicant; therefore, the Chemical Formula 89 of (3-1) has the property of the claimed energy level of the lowest triplet excited state of 2.3 eV or more.):
	(II) represented by the formula (T-1) 

    PNG
    media_image3.png
    77
    306
    media_image3.png
    Greyscale

	(para [0212] - "As the compound represented by the formula (H-1), compounds represented by the following formulae...H-103...{is} exemplified."
[AltContent: textbox (LT1)]
[AltContent: textbox (ArT1)][AltContent: oval][AltContent: textbox (ArT2)][AltContent: oval]
    PNG
    media_image4.png
    117
    264
    media_image4.png
    Greyscale
 ).


	wherein,
	nT1 is an integer of 1,
T2 represents an integer of 1,
	ArT1 represents a monovalent hetero ring group, and the monovalent hetero ring group is monovalent hetero ring group containing a nitrogen atom having no double bond in the ring and not containing a group represented by =N-, a group represented by -C(=O)-, a group represented by -S(=O)- and a group represented by -S(=O)2- in the ring, and the foregoing groups optionally have a substituent,
	LT1 presents an arylene group (phenylene),
	ArT2 represents a hetero ring group (same as the ArT1).
	Limitations receded by each term "when" in claim 1 are contingencies that need not be satisfied, because the conditions set forth in said limitations may not need to be met. 
	Regarding claim 2, WIPO Anryu teaches the energy level of the lowest triplet excited state of said polymer compound is 2.34 eV or more (Chemical Formula 89 of (3-1) in para [0337] is identical to the Chemical Formula 57 of (2-1) disclosed by the Applicant; therefore, the Chemical Formula 89 of (3-1) has the property of the claimed energy level of the lowest triplet excited state of 2.34 eV or more.).
	Regarding claim 3, WIPO Anryu teaches said crosslinking group that is a crosslinking group XL-17.
	Regarding claim 4, WIPO Anryu teaches said constitutional unit having a crosslinking group that is a constitutional unit represented by the formula 2 wherein, nA represents an integer 0 and n represents 1, 
	Ar3 represents an aromatic hydrocarbon group,

	
	Regarding claim 5, WIPO Anryu teaches a light emitting device having an anode, a cathode, a first organic layer disposed between the anode and the cathode, and a second organic layer disposed between the anode and the cathode (para [0008] - "A light emitting device comprising an anode, a cathode, a first organic layer disposed between the anode and the cathode and a second organic layer disposed between the anode and the first organic layer..."), wherein
	the first organic layer is a layer containing a phosphorescent transition metal complex (para [0123] - "The phosphorescent compound used for formation of the first organic layer is preferably a phosphorescent compound represented by the formula (1)."; para [0124] - "The phosphorescent compound represented by the formula (I) is constituted of a central metal M...") and a low molecular compound Host Material (para [0190] - "The first organic layer is preferably a layer formed by using a composition comprising one or more phosphorescent compounds and a host material..."; para [0194] - "The host material is classified into low molecular weight compounds and polymer compounds.") satisfying Requirement (II) and containing no transition metal (Formula H-103 does not contain a transition metal.),
	the second organic layer is a layer containing a cross-linked body of a polymer compound containing a constitutional unit having a crosslinking group (para [0010] - "the second organic layer is a layer comprising one or more phosphorescent compounds and a crosslinked body of a crosslinkable material."; para [0337] discloses

    PNG
    media_image2.png
    150
    265
    media_image2.png
    Greyscale

	, and the energy level of the lowest triplet excited state of the polymer is 2.30 eV or more (Chemical Formula 89 of (3-1) in para [0337] is identical to the Chemical Formula 57 of (2-1) disclosed by the Applicant; therefore, the Chemical Formula 89 of (3-1) has the property of the claimed energy level of the lowest triplet excited state of 2.3 eV or more.):
	(II) represented by the formula (T-1) 

    PNG
    media_image3.png
    77
    306
    media_image3.png
    Greyscale

	(para [0222] - "The constitutional unit represented by the formula (Y) includes, for example, constitutional units represented by the formula (Y-1) to (Y-10); see Y-8
	
    PNG
    media_image5.png
    127
    282
    media_image5.png
    Greyscale
);





	nT1 is an integer of 0,
	nT2 represents an integer of 1,
	ArT1 represents a monovalent hetero ring group, and the monovalent hetero ring group is monovalent hetero ring group containing a nitrogen atom having no double bond in the ring and not containing a group represented by =N-, a group represented by -C(=O)-, a group represented by -S(=O)- and a group represented by -S(=O)2- in the ring, and the foregoing groups optionally have a substituent,
	ArT2 represents a hetero ring group (same as the ArT1),
	wherein at least one of said ArT1 is a group represented by the formula (T1-1),
	wherein,
		XT1 is oxygen atom,
		Ring RT1 and Ring RT2 each independently represents an aromatic hydrocarbon ring not containing a group represented by -C(=O)- in the ring, and the foregoing groups optionally have a substituent.
	Limitations receded by each term "when" in claim 5 are contingencies that need not be satisfied, because the conditions set forth in said limitations may not need to be met.
	Regarding claim 6, WIPO Anryu teaches said group represented by the formula (T1-1) is a group represented by the formula (T1-1A).



Regarding claim 8, WIPO Anryu teaches a light emitting device having an anode, a cathode, a first organic layer disposed between the anode and the cathode, and a second organic layer disposed between the anode and the cathode (para [0008] - "A light emitting device comprising an anode, a cathode, a first organic layer disposed between the anode and the cathode and a second organic layer disposed between the anode and the first organic layer..."), wherein
	the first organic layer is a layer containing a phosphorescent transition metal complex (para [0123] - "The phosphorescent compound used for formation of the first organic layer is preferably a phosphorescent compound represented by the formula (1)."; para [0124] - "The phosphorescent compound represented by the formula (I) is constituted of a central metal M...") and a low molecular compound Host Material (para [0190] - "The first organic layer is preferably a layer formed by using a composition comprising one or more phosphorescent compounds and a host material..."; para [0194] - "The host material is classified into low molecular weight compounds and polymer compounds.") satisfying Requirement (II) and containing no transition metal (Formula H-103 does not contain a transition metal.),
	the second organic layer is a layer containing a cross-linked body of a polymer compound containing a constitutional unit having a crosslinking group (para [0010] - "the second organic layer is a layer comprising one or more phosphorescent compounds and a crosslinked body of a crosslinkable material."; para [0337] discloses

    PNG
    media_image2.png
    150
    265
    media_image2.png
    Greyscale

	, and the energy level of the lowest triplet excited state of the polymer is 2.30 eV or more (Chemical Formula 89 of (3-1) in para [0337] is identical to the Chemical Formula 57 of (2-1) disclosed by the Applicant; therefore, the Chemical Formula 89 of (3-1) has the property of the claimed energy level of the lowest triplet excited state of 2.3 eV or more.):
	(I) the absolute value of the difference between the energy level of the lowest triplet excited state and the energy level of the lowest singlet excited state is less than 0.25 eV (para [0192] - "It is preferable that the lowest triplet state (T1) of the host material that has a energy level equal to...that of T1 of the phosphorescent compound used for formation of the first organic layer, because the light emitting device of the present invention is excellent in light emission efficiency.");
	(II) represented by the formula (T-1) 

    PNG
    media_image3.png
    77
    306
    media_image3.png
    Greyscale

	(para [0212] - "As the compound represented by the formula (H-1), compounds represented by the following formulae...H-103...{is} exemplified."
[AltContent: textbox (LT1)]
[AltContent: textbox (ArT1)][AltContent: oval][AltContent: textbox (ArT2)][AltContent: oval]
    PNG
    media_image4.png
    117
    264
    media_image4.png
    Greyscale
 ).


	wherein,
	nT1 is an integer of 1,
	nT2 represents an integer of 1,
	ArT1 represents a monovalent hetero ring group, and the monovalent hetero ring group is monovalent hetero ring group containing a nitrogen atom having no double bond in the ring and not containing a group represented by =N-, a group represented by -C(=O)-, a group represented by -S(=O)- and a group represented by -S(=O)2- in the ring, and the foregoing groups optionally have a substituent,
	LT1 presents an arylene group (phenylene),
	ArT2 represents a hetero ring group (same as the ArT1),
	wherein said low molecular compound containing no transition meal satisfies said Requirement (I) and said Requirement (II).
	Limitations receded by each term "when" in claim 1 are contingencies that need not be satisfied, because the conditions set forth in said limitations may not need to be met. 
	Regarding claim 9, claim 10 and claim 11, WIPO Anryu teaches said phosphorescent transition metal complex that is a metal complex represented by the 
	
    PNG
    media_image6.png
    536
    297
    media_image6.png
    Greyscale


	Regarding claim 12, WIPO Anryu teaches said first organic layer that further contains at least one selected from the group consisting of a hole transporting material, a hole injection material, and electron transporting material, an electron injection material, a fluorescent compound and an antioxidant (para [0266] - "The first organic layer may be a layer formed by using a composition comprising one or more 
	Regarding claim 13, WIPO Anryu teaches said first organic layer and said second organic layer that are adjacent (near) (para [0358] - "In the light emitting device of the present invention, it is preferable that the first organic layer and the second organic layer are adjacent, because the light emitting device of the present invention is more excellent in luminance life.").
	Regarding claim 14, WIPO Anryu teaches said second organic layer that is a layer disposed between said anode and said first organic layer (para [0110]).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2017/0186973 A1 to Ren et al.
Pub. No. US 2015/0333262 A1 to Stackhouse et al.
Pub. No. US 2015/0115245 A1 to Archer
Pub. No. US 2015/0028313 A1 to Pillow et al.
Pub. No. US 2019/0214577 A1 to Pan et al.
Pub. No. US 2016/0233424 A1 to Kwong et al.
Pub. No. US 2014/0145151 A1 to Xia et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        12 March 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant preliminarily amended claims 1 and 3-14 on 02/27/2020.
        
        2 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status